Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application filed on 04/28/2021 in which claims 1-25 are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 04/28/2021.

Drawings

The Examiner contends that the drawings submitted on 04/28/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-25 are rejected on the ground of nonstatutory double patenting over claims 1-25 of U.S. Patent No. 10,999,606. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-25 of U.S. Patent No. 10,999,606, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-25 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2019/0289327) in view of Kalantari (US 2019/0096046).

As to claim 11, Lin teaches a decoder comprising processor circuitry being arranged to operate by:

obtaining compressed image data of at least one frame of a video sequence; decoding the at least one frame to form a reconstructed version of the frame ([0060]-[0064] and [0083]-[0084]);

applying multiple convolutional neural networks to pixel locations of the reconstructed version of the at least one frame ([0067]-[0070] and FIGs. 10-12);

and selecting one of the convolutional neural networks to use output of the selected convolutional neural network to refine image data of the pixel locations ([0060]-[0064], [0067], [0068], and [0083]).

Lin does not teach applying multiple alternative convolutional neural networks to the same pixel locations of the reconstructed version of the at least one frame.

However, Kalantari teaches applying multiple alternative convolutional neural networks to same pixel locations of a set of images ([0098]-[0099] and FIGs. 7 and 8; also see [0129] and [0136]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s system with Kalantari’s system to show applying multiple alternative convolutional neural networks to the same pixel locations of the reconstructed version of the at least one frame. In Kalantari’s disclosure, the flow network advantageously enables the production of high-quality results by correcting non-rigid motions in the neighboring frames. Without this component, the regions with motion in the neighboring frames cannot be properly used to reconstruct the final HDR frame. In 

As to claim 14, Lin teaches an encoder comprising processor circuitry and a decoding loop, the encoder being arranged to operate by:

obtaining compressed image data of at least one frame of a video sequence; decoding the at least one frame to form a reconstructed version of the frame on the decoding loop ([0060]-[0064] and [0083]-[0084]);

applying multiple convolutional neural networks to pixel locations of the reconstructed version of the at least one frame ([0067]-[0070] and FIGs. 10-12);

and selecting one of the convolutional neural networks to use output of the selected convolutional neural network to refine image data of the pixel locations ([0060]-[0064], [0067], [0068], and [0083]).

Lin does not teach applying multiple alternative convolutional neural networks to the same pixel locations of the reconstructed version of the at least one frame.

However, Kalantari teaches applying multiple alternative convolutional neural networks to same pixel locations of a set of images ([0098]-[0099] and FIGs. 7 and 8; also see [0129] and [0136]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s system with Kalantari’s system to show applying multiple alternative convolutional neural networks to the same pixel locations of the reconstructed version of the at least one frame. In Kalantari’s disclosure, the flow network advantageously enables the production of high-quality results by correcting non-rigid motions in the neighboring frames. Without this component, the regions with motion in the neighboring frames cannot be properly used to reconstruct the final HDR frame. In 

As to claims 1 and 20, claims 1 and 20 are rejected similarly as claim 11.

As to claim 2, Lin further teaches wherein the multiple alternative convolutional neural networks at least partly establish an adaptable neural network in-loop filter on a decoding loop of an encoder ([0014]-[0015], [0060]-[0064], and [0083]-[0084]).

Claims 5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kalantari and further in view of Davies (US 2020/0133449).

As to claim 5, the combination of Lin and Kalantari does not teach receiving the multiple alternative convolutional neural networks and the identification of the selected convolutional neural networks at a decoder remote from an encoder, and the decoder performing the refining.

However, Davies teaches receiving the multiple alternative convolutional neural networks and the identification of the selected convolutional neural networks at a decoder remote from an encoder, and the decoder performing the refining ([0037]-[0039], [0063], [0065], [0071]-[0075], [0082]-[0083], and [0109]-[0111]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s system and Kalantari’s system with Davies’s system. In Davies’s disclosure, the disclosed techniques may be used to generate shape embeddings that efficiently and accurately represent the shapes of 3D designs. For each 3D geometry included in a training database, a training engine renders the 3D geometry based on multiple virtual cameras to generate different depth views included in a view set associated with the 3D geometry. The training engine then trains a multi-view variational autoencoder to losslessly compress each view set into a shape embedding and subsequently 

As to claim 7, the combination of Lin and Kalantari does not teach wherein the encoder trains the multiple alternative convolutional neural networks before transmitting the multiple alternative convolutional neural networks to the decoder.

However, Davies teaches wherein the encoder trains the multiple alternative convolutional neural networks before transmitting the multiple alternative convolutional neural networks to the decoder ([0037]-[0039], [0063], [0065], [0071]-[0075], [0082]-[0083], and [0109]-[0111]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s system and Kalantari’s system with Davies’s system. In Davies’s disclosure, the disclosed techniques may be used to generate shape embeddings that efficiently and accurately represent the shapes of 3D designs. For each 3D geometry included in a training database, a training 

As to claim 12, the combination of Lin and Kalantari does not teach wherein the decoder receives the multiple alternative convolutional neural networks from an encoder remote from the decoder.

However, Davies teaches wherein the decoder receives the multiple alternative convolutional neural networks from an encoder remote from the decoder ([0037]-[0039], [0063], [0065], [0071]-[0075], [0082]-[0083], and [0109]-[0111]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s system and Kalantari’s system with Davies’s system. In Davies’s disclosure, the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kalantari and further in view of Jeon (US 2020/0145661).

As to claim 13, the combination of Lin and Kalantari does not teach wherein the decoder receives data from an encoder remote from the decoder, and to populate predetermined neural network structures of the multiple alternative convolutional neural networks at the decoder.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s system and Kalantari’s system with Jeon’s system in order to provide an image encoding or image decoding process is performed by using a Deep Neural Network (DNN), such that encoding or decoding efficiency for image may be improved (Jeon; [0007]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kalantari and further in view of Hemmer (US 2020/0099954).

As to claim 3, the combination of Lin and Kalantari does not teach indicating a selection among the alternative convolutional neural networks in syntax data transmitted from an encoder to a remote decoder.

However, Hemmer teaches indicating a selection among the alternative convolutional neural networks in syntax data transmitted from an encoder to a remote decoder ([0061], [0064]-[0065], [0090], [0142]-[0147], and [0231]-[0233]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s system and Kalantari’s system with Hemmer’s system in order to provide systems and methods to compress video frames using color prediction by geometric proxy (Hemmer; [0004]).

As to claim 4, the combination of Lin and Kalantari does not teach wherein the refining occurs at a decoder remote from an encoder and according to a selection indicated by the encoder so that the decoder does not need to perform the selecting.

However, Hemmer teaches wherein the refining occurs at a decoder remote from an encoder and according to a selection indicated by the encoder so that the decoder does not need to perform the selecting ([0061], [0064]-[0065], [0090], [0142]-[0147], and [0231]-[0233]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s system and Kalantari’s system with Hemmer’s system in order to provide systems and methods to compress video frames using color prediction by geometric proxy (Hemmer; [0004]).

Allowable Subject Matter

Claims 6, 8-10, 15-19, and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482